Judgment reversed for reasons stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error of the circuit court in modifying and affirming the judgment of the common pleas court. And coming now to render the judgment that should have been rendered by said circuit court, it is hereby ordered *544and adjudged that the judgment of said court of common pleas be and the same is hereby reversed for error of said court in admitting in evidence, on behalf of the plaintiff, pages from the books of plaintiff purporting to show this account, and in reading therefrom; for error of said court in excluding the evidence offered by plaintiff in error touching the cost of material and the amount that had been added thereto for profits; and for error of said court in its charge to the jury as to the burden of proof.
Donahue, Wanamaker, Newman and Wilkin, JJ., concur.